Citation Nr: 0207554	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
December 1969.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 1999 RO rating decision that denied service 
connection for PTSD and an increased (compensable) evaluation 
for bilateral hearing loss.  In a February 2001 decision, the 
Board denied the appeal for an increased (compensable) 
evaluation for bilateral hearing loss.  At that time, the 
Board also remanded the issue of service connection for PTSD 
to the RO for additional development.


FINDINGS OF FACT

1.  During service, the veteran engaged in combat with the 
enemy.

2.  The claimed PTSD stressors asserted by the veteran are 
combat-related.

3.  A diagnosis of PTSD that meets the criteria of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), is 
found, linking the veteran's current symptoms to active 
service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for PTSD, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA evaluations to 
determine the nature and extent of his psychiatric problems.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In a March 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  In correspondence dated in March 
2002, the veteran notified the RO that he had no additional 
information to submit and requested the transfer of his case 
to the Board for appellate consideration.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from September 1965 to 
December 1969.

A DD Form 214 MC, Armed Forces of the United States Report of 
Transfer or Discharge, shows that the veteran's specialty in 
service was radio telegraph operator.  This document shows 
that he was awarded the National Defense Service Medal, 
Vietnamese Service Medal, Vietnam Campaign Medal, Purple 
Heart, Combat Action Ribbon, Good Conduct Medal, and Rifle 
Expert Badge.  

A document from the Marines Security Guards at the American 
Embassy in Saigon, Vietnam, dated in February 1968 shows that 
on the morning of January 31, 1968, the American Embassy in 
Saigon came under attack by a Viet Cong force of about 20 men 
armed with rocket launchers, automatic weapons, satchel 
charges, grenades, and other small arms.  It was noted that 
the veteran and other marines had to be evacuated by 
helicopter.

Service medical records do not show the presence of PTSD.  
Those records reveal that the veteran sustained multiple 
injuries to the right ear, neck, and extremities on January 
31, 1968 from a mortar explosion at the U.S. Embassy in 
Saigon in the Republic of Vietnam.  

Statements from comrades of the veteran at the American 
Embassy in Saigon, Vietnam, in January 1968, and a photograph 
reportedly of the embassy building that had sustained damage 
from various weapons were received in November 1998.  The 
statements are to the effect that the veteran had sustained 
injuries during the raid on the U.S. Embassy in Saigon in 
January 1968.

VA and private medical reports show that the veteran was 
treated and evaluated for psychiatric problems from the 
1990's to 2002.  The more salient medical reports related to 
the claim being considered in this decision are discussed 
below.

A VA report shows that the veteran underwent psychiatric 
evaluation by a psychologist in May 1999.  An Axis I 
diagnosis was not found.  The examiner noted that the veteran 
did not appear to meet the full criteria for a diagnosis of 
PTSD, although it appeared that he experienced a stressor 
consistent with criteria for that disorder.  It was noted 
that the veteran's premorbid history and current presentation 
did not appear to suggest the presence of another mental 
disorder.  With regard to PTSD criteria, the veteran clearly 
described periodic intrusions and occasional episodes of 
vivid reexperiencing that were triggered by a rather 
circumscribed set of stimuli (most notably percussive sounds 
and persistent tinnitus).  He met the criteria for 
reexperiencing at levels just above threshold for clinical 
significance.  Avoidance symptoms were denied and arousal 
symptoms were present only in limited number and at an 
intensity that did not meet clinical threshold.  
Occupationally, the veteran described a history of long term, 
stable adjustment; socially he described meaningful and close 
interpersonal relationships, although he and his partner 
elected not to socialize much outside of the home. 

The veteran underwent a VA medical evaluation by another 
psychologist in April 2001.  The Axis I diagnosis was 
malingering.  The examiner noted that the veteran did not 
meet the criteria for a diagnosis of PTSD and, in contrast to 
his prior evaluation, he grossly over reported PTSD and 
anxiety related symptomatology in such a fashion to be almost 
totally contradictory to his general overall adjustment and 
level of functioning.  

Reports from a Vet Center shows that the veteran received 
evaluations, and individual and group therapy for psychiatric 
problems from 1999 to 2001.

A private medical report shows that the veteran underwent 
psychiatric evaluation by a psychologist in September 2001.  
The Axis I diagnoses were PTSD, chronic, mild, related to 
exposure to war-zone stressors and combat wounds; and major 
depression, recurrent, moderate to severe.  

A VA document shows that the veteran's records, including the 
above-noted reports of psychiatric evaluations, were reviewed 
by another psychologist in December 2001 for the expression 
of an opinion as to the nature and extent of the veteran's 
psychiatric condition.  The reviewer concluded that the 
reports of the VA psychologists were consistent and accurate 
in finding no diagnosis of PTSD, and that the report of the 
private psychologist appeared to have been made from a 
position of advocacy rather than that of impartial diagnosis.  
The examiner opined that the veteran did not meet the 
criteria for a diagnosis of PTSD, and given his stable job 
history, marital history, and social history as well as 
absence of observed psychiatric symptomatology, did not meet 
the criteria for any Axis I diagnosis other than that of 
possible malingering.

VA medical reports of the veteran's outpatient treatment show 
that the veteran was treated for PTSD symptoms in 2000 and 
2001 related to combat incidents of service.  A report of his 
treatment in October 2001 reveals that he was treated for 
chronic PTSD.  The report was signed by a staff psychiatrist.  
A report of his treatment in January 2002 shows a diagnosis 
of chronic PTSD, and the report was signed by the same 
psychiatrist who signed the October 2001 report.

A VA medical report shows that the veteran was evaluated in 
January 2002 by a social worker.  The assessment was that the 
veteran met the criteria of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, DSM IV, for the diagnosis of PTSD.  It was noted 
that the veteran had covered his emotions for years out of 
pride and fear that he would be ridiculed.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors:(1) If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  (2) If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  (3) If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f) as 
amended by 67 Fed. Reg. 10330-10332 (March 7, 2002).

In this case, the evidence clearly shows that the veteran 
engaged in combat with the enemy while in service and that he 
sustained various injuries.  The veteran claims that 
incidents related to his exposure to an attack by the enemy 
on the American Embassy in Saigon, Vietnam, in January 1968 
are the stressors that caused his PTSD, and his statements 
regarding the claimed stressors are consistent with his 
combat action and not contradicted by the other evidence of 
record.  Hence, his statements regarding the claimed PTSD 
stressors in combat are accepted as proof of the occurrence 
of those stressors.  The question now for the Board to decide 
is whether the evidence shows a diagnosis of PTSD that meets 
the criteria of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, DSM 
IV, as required by the provisions of 38 C.F.R. § 4.125(a).

The medical evidence reveals that the veteran underwent 
various psychological evaluations and that 2 VA psychologists 
concluded the veteran did not have symptoms that met the 
criteria for the diagnosis of PTSD, whereas another private 
psychologist concluded otherwise.  A 3rd VA psychologist 
reviewed the reports of those psychologists and the other 
evidence of record, and concluded that the veteran did not 
meet the criteria for a diagnosis of PTSD.  The evidence also 
shows that a VA social worker subsequently evaluated the 
veteran and concluded that he had PTSD that met the criteria 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, DSM IV; and that the 
veteran was treated for chronic PTSD in 2000 and 2001, and 
the reports of that treatment were signed by a VA 
psychiatrist.

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise as to whether or not the 
evidence shows the presence of a diagnosis of PTSD that meets 
the criteria of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, DSM 
IV.  Hence, the veteran prevails on this matter and the 
question is resolved in his favor with application of the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The evidence supports granting service connection for PTSD 
with symptoms related to his active service, and the claim is 
granted.


ORDER

Service connection for PTSD is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

